DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/28/2022 has been entered.
Response to Arguments
Applicant’s remarks filed 6/28/2022 have been fully considered but are not persuasive.
On. p. 6, and at the top of p. 7, Applicant makes reference to Fig. 17A of the instant application and the amended claim language: “determining a deviation of the measured gait parameter from a set range or value in two different directions for the gait parameter,” and makes clear that these two directions are considered the upper and lower bounds of an ideal range for the gait parameter, therefore the two directions are interpreted as lower than a target minimum and higher than a target maximum.
With this interpretation in mind, it appears that the Herr reference directly teaches these two directions in Fig. 14 and 16, along with paragraph ¶[0102] with the disclosed taught upper and lower boundaries of the target range. The feedback is provided to the user in both directions, and the determination is performed for both directions.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
With respect to the priority findings, Applicant points to a general disclosure about functional electrical stimulation (FES) to demonstrate support for claim language directed to altering the exciteability of the gastrocnemius and soleus muscles. The Examiner agrees that this disclosure discusses, at least, providing stimulus to the gastrocnemius and soleus muscles. However, it remains unpersuasive as it does not provide any discussion of altering exciteability of either muscle through any particular type or method of stimulation.
Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application Nos. 61/276,797 and 62/199,965 fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The excitability of the gastrocnemius and soleus is not discussed in these provisional applications and therefore does not provide support. The new priority date for these claims is determined to be 8/1/2016 corresponding to the filing date of a parent PCT application which does contain sufficient disclosure.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24-26, 28, 30-31, 34, and 41-47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herr et al. (U.S. Patent Application Publication No. 2017/0042467,) hereinafter referred to as Herr; further in view of Fiorentino et al. (Fiorentino, M., A. E. Uva, and M. M. Foglia. "Self calibrating wearable active running asymmetry measurement and correction." Journal of Control Engineering and Applied Informatics 13.2 (2011): 3-8) hereinafter referred to as Fiorentino; in view of Òlaighin et al. (U.S. Patent Application Publication No. 2018/0140842,) hereinafter referred to as Olaighin; further in view of Lundqvist (U.S. Patent Application Publication No. 2012/0245483,) hereinafter referred to as Lundqvist; in view of Solomonow et al. (Solomonow, M et al. "Studies Toward Spasticity Suppression With High Frequency Electrical Stimulation". Orthopedics, vol 7, no. 8, 1984, pp. 1284-1288. SLACK, Inc., https://doi.org/10.3928/0147-7447-19840801-11,) hereinafter referred to as Solomonow.
Regarding claim 24, Herr teaches a method for reducing knee pain associated with osteoarthritis in an individual (¶¶[0002-0004]), the method comprising: 
measuring a gait parameter (¶[0037]); 
determining a deviation of the measured gait parameter from a set range or value for the gait parameter (¶[0090], ¶[0101] for example, Fig. 16 “target range” has both upper and lower boundary, see also Fig. 14, ¶[0102]); 
delivering a sensory stimulation to the individual based on the determined deviation of the measured gait parameter for each of the two directions (¶[0084], Fig. 16 “target range” has both upper and lower boundary, see also Fig. 14, ¶[0102]) sufficient to alter the individual's gait kinematics such that the deviation of the measured gait parameter is reduced (¶[0123], Fig. 16 “target range” has both upper and lower boundary, see also Fig. 14, ¶[0102]).
Herr further teaches applying electrical stimulation to the lower leg to activate particular muscles (¶[0122]) and configuring the stimulation to achieve improved gait parameters (¶[0123]) even configuring how many muscles and muscle groups the stimulation is applied to (¶[0123]). Herr teaches that determining the amplitude, timing, including variations and minimizing disruption is a matter of engineering optimization (¶[0123]).
Herr does not teach explicitly modifying excitability of a gastrocnemius and soleus, and Herr does not teach applying the sensory stimulation to a wrist of the user that is proportional to the measured gait deviation. 
Attention is brought to the Fiorentino reference, which teaches vibratory sensory feedback delivered for correction of gait that is proportional to a measured gait deviation (p. 7, col. 1, last ¶).
It would have been obvious to one of ordinary skill in the art to modify the sensory feedback of Herr to include delivered stimulus that is proportional to the measured deviation of the gait parameter, because Fiorentino teaches that it improves gait symmetry and muscle memory, in addition to being self-calibrating through the proportional stimulation (Fiorentino p. 7, col. 2, last ¶).
Fiorentino also does not teach delivering stimulus at the wrist of the user.
It is noted that the lateral and medial gastrocnemius muscles and the soleus make up the major muscles in the calf, the rear of the lower leg.
Attention is brought to the Olaighin reference, which teaches an analogous system of gait management comprising electrical stimulation (¶[0181]) delivered to a neuromuscular junction of the lower leg (Fig. 4 and ¶[0181] including a soleus) below the activation threshold of the muscle (¶[0182]) in order to cue a patient in gait mechanics (¶¶[0183-0186]); thereby increasing the rate at which the patient correctly activates their muscles to improve symptoms (¶[0009]). Olaighin further teaches administering haptic feedback for improving gait to the patient’s wrist (¶[0075]) and that the vibratory cueing is provided in an identical fashion as to the electrical stimulation in ¶[0167]: “(t)he algorithms and methods of control for controlling the delivery of this mechanical stimulation would be identical to those described herein for controlling the delivery of Sensory Electrical Stimulation cueing as shown in FIG. 7, FIG. 8, FIG. 10, FIG. 11, and FIG. 12”.
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the FES of Herr to configure the electrical stimulation to target specific muscles groups in the lower limb, such as the soleus, and to enhance excitability because Olaighin teaches that they are effective targets for sensory electrical stimulation for cueing gait improvements (Olaighin ¶[0184]).
Olaighin also teaches that the excitability of particular muscles is configurable by one of ordinary skill in the art (¶[0182]).
However, at most Olaighin teaches stimulation configured to enhance excitability, not specifically any reduction in excitability.
Attention is brought to the Lundqvist reference, which teaches an analogous muscle activation training system including EMG monitoring of the muscles of the calf (¶[0065]), including the gastrocnemius and soleus, for the purposes of delivering stimulation to the muscles of the calf (¶[0045], ¶[0069]; Fig. 8 shows EMG/EMS electrode locations, see also Table 2 and ¶¶[0118-0119]). Notably, although Lundqvist does discuss the benefits of whole body agonist muscle treatment with electrical and haptic stimulation, Lindqvist also teaches only stimulating particular parts (¶[0094]) and identifying particular muscle targets for an individual patient in ¶¶[0109-0111].
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the general lower limb electrical stimulation of Herr and the enhancement of Olaighin to include EMG muscle activation monitoring and stimulation, because Lundqvist teaches reduction in spasticity which is monitored by EMG and improve the reduction of pain long term in injuries with resulting spasticity (¶¶[0002-0004]).
Lundqvist does not teach stimulating the muscle of interest to reduce spasticity of the muscle of interest. 	Attention is brought to the Solomonow reference, which teaches applying high frequency stimulation to the neuromuscular junction (the neuromuscular junction is the chemical junction between a motor neuron and a muscle fiber, Solomonow discusses this with respect to the Ca+ ions that are released across this junction in stimulation of the motor neuron,) of a muscle of interest in order to reduce the spasticity of the muscle of interest (Abstract, p. 1288, § Conclusion).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the stimulation of Lundqvist to utilize high frequency because it is an effective and reversible process, of interest when acute and temporary stimulation is required (Solomonow, p. 1288 col. 1, ¶ 2).
Regarding claim 25, Herr, as modified by Fiorentino, Olaighin, Lundqvist, and Solomonow, teaches the method of claim 24.
Herr further teaches wherein the gait parameter is selected form the group consisting of foot angle, step width, knee angle, and knee adduction moment (foot angle in ¶[0123], knee angle in ¶[0011], knee adduction moment throughout, and ¶[0016]).
Regarding claim 26, Herr, as modified by Fiorentino, Olaighin, Lundqvist, and Solomonow, teaches the method of claim 24.
Herr further teaches wherein the set range or value is predetermined (¶[0090]).
Regarding claim 28, Herr, as modified by Fiorentino, Olaighin, Lundqvist, and Solomonow, teaches the method of claim 24.
As discussed above in claim 24, Herr teaches non-specific electrical stimulation.
Olaighin further teaches wherein the sensory stimulation is electrical and is configured to not induce contraction of a muscle (¶[0181] “Sensory Electrical Stimulation” is taught in contrast to other options for “Motor Electrical Stimulation” in ¶[0182] “not sufficient to trigger motor activation” and ¶¶[0185-0186] induced muscle contractions is an option but not preferred).
Regarding claims 30-31 and 34, Herr, as modified by Fiorentino, Olaighin, Lundqvist, and Solomonow, teaches the method of claim 24.
Herr doesn’t teach measuring muscle activation directly, but instead infers muscle activation patterns by monitoring gait kinematics with sensors including inertial measurement units (IMUs), force feedback, pressure, and etc. (¶[0012], ¶¶[0016-0017]).
Herr further teaches delivering a second sensory stimulation based on the inferred muscle activation patterns to inform the individual of the inferred muscle activation patterns (¶[0017] feedback including visual, auditory, and haptic, ¶[0048] more specifically in ¶¶[0106-0107] and ¶¶[0108-0114]).
Olaighin also teaches further comprising: measuring muscle activation patterns during gait using muscle activation sensors directly (EMG, ¶[0086]) and (¶[0083]) and delivering a second sensory stimulation based on the muscle activation patterns to inform the individual of the muscle activation patterns (¶[0084]).
Lundqvist further teaches EMG monitoring of the muscles of the calf (¶[0065]), including the gastrocnemius and soleus, for the purposes of delivering stimulation to the muscles of the calf (¶[0045], ¶[0069]; Fig. 8 shows EMG/EMS electrode locations, see also Table 2 and ¶¶[0118-0119]). Notably, although Lundqvist does discuss the benefits of whole body agonist muscle treatment with electrical and haptic stimulation, Lindqvist also teaches only stimulating particular parts (¶[0094]) and identifying particular muscle targets for an individual patient in ¶¶[0109-0111].
Regarding claims 41 and claims 45-47, the claims are directed to substantially the same subject matter as claims 30-31, and 34 and are rejected under substantially the same sections of Herr, Fiorentino, Olaighin, Lundqvist, and Solomonow.
Regarding claims 42-44 the claims are directed to substantially the same subject matter as claims 25-26, and 28 and is rejected under substantially the same sections of Herr, Fiorentino, Olaighin, Lundqvist, and Solomonow.
Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herr, Fiorentino, Olaighin, Lundqvist, Solomonow, as applied to claims 24-26, 28, 30-31, 34, and 41-47 above, and further in view of Sigrist et al. (Sigrist, R., Rauter, G., Riener, R. and Wolf, P., 2012. Augmented visual, auditory, haptic, and multimodal feedback in motor learning: A review. Psychonomic Bulletin & Review, 20(1), pp.21-53,) hereinafter referred to as Sigrist.
Regarding claim 27, Herr, as modified by Fiorentino, Olaighin, Lundqvist, and Solomonow, teaches the method of claim 24.
Herr, Fiorentino, Olaighin, and Lundqvist do not teach wherein the sensory stimulation is delivered in a fading feedback manner.
Attention is brought to the Sigrist reference, which teaches an analogous motor learning method including delivery of feedback for motor learning in a faded feedback protocol (p. 24 col. 1, ¶ 3; p. 26 col 2, ¶ 2).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the feedback of Herr as modified, to incorporate fading, as Sigrist teaches that fading feedback is widely considered to be effective  (p. 24 col. 1, ¶ 3; p. 26 col 2, ¶ 2).
Claims 29 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herr, Fiorentino, Olaighin, Lundqvist, Solomonow, as applied to claims 24-26, 28, 30-31, 34, and 41-47 above, and further in view of Basta et al. (U.S. Patent Application Publication No. 2020/0221975,) hereinafter referred to as Basta.
Regarding claim 29, Herr, as modified by Fiorentino, Olaighin, Lundqvist, and Solomonow, teaches the method of claim 28.
Herr as modified does not discuss motor plasticity.
Attention is drawn to the Basta reference, which teaches wherein an analogous electrical gait stimulation system, and the electrical sensory stimulation is configured to enhance motor plasticity (walking and running with corrected mechanics naturally drives neuroplasticity, ¶[0084], ¶[0120]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the feedback of Herr to necessarily drive the user to corrected gait motion, because Basta teaches that using corrected biomechanics drives neuroplasticity to retrain muscles in the proper motion until the patterns are set (Basta ¶[0084]).
Regarding claim 40, Herr, as modified by Fiorentino, Olaighin, Lundqvist, and Solomonow, teaches the method of claim 24.
Herr further teaches wherein the gait parameter is selected form the group consisting of foot angle, step width, knee angle, and knee adduction moment (foot angle in ¶[0123], knee angle in ¶[0011], knee adduction moment throughout, and ¶[0016]) and wherein the set range or value is predetermined (¶[0090]).
Olaighin further teaches wherein the sensory stimulation is electrical and is configured to not induce contraction of a muscle (¶[0181] “Sensory Electrical Stimulation” is taught in contrast to other options for “Motor Electrical Stimulation” in ¶[0182] “not sufficient to trigger motor activation” and ¶¶[0185-0186] induced muscle contractions is an option but not preferred).
Herr as modified does not discuss motor plasticity.
Attention is drawn to the Basta reference, which teaches wherein an analogous electrical gait stimulation system, and the electrical sensory stimulation is configured to enhance motor plasticity (walking and running with corrected mechanics naturally drives neuroplasticity, ¶[0084], ¶[0120]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the feedback of Herr to necessarily drive the user to corrected gait motion, because Basta teaches that using corrected biomechanics drives neuroplasticity to retrain muscles in the proper motion until the patterns are set (Basta ¶[0084]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L STEINBERG whose telephone number is (303)297-4783. The examiner can normally be reached Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.L.S/           Examiner, Art Unit 3792  

/LYNSEY C Eiseman/           Primary Examiner, Art Unit 3792